Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 12/03/2020.
 	Claims 1-9 are pending in this application. This action is made Final.
With regards to the approval of Drawings requested, it is noted that it was considered in previous office action filed 09/03/2020, please see PTOL-326 form where box 11 was checked.

	 Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al (US Pat No. 7,493,382, in view of Johansson et al (US Pub No. 2006/0013229).
As to claims 1, 5, 6, Kudo teaches a data collection method executed by a distributed processing system having a plurality of groups, the plurality of groups each having a plurality of information processing apparatuses, the data collection method comprising:
	extracting, by a first information processing apparatus among the plurality of information processing apparatuses, a predetermined resource that takes much time (i.e. the specification conversion TL 137 is used to estimate the processing capacity of a server computer 3 whose processing capacity is not known with respect to a module PG deficient in resources, col. 17, lines 9-24) to search an information processing apparatus satisfying a request resource amount from among a plurality of resources to be collected (i.e. extracts records 1340 having the same application ID and the same module ID as the noted record 1310 from the processing capacity management TL 134 ... the configuration change instruction part 124 searches the records 1370 extracted in S181 and the records 1430 extracted in S182 for combinations of a record 137 and a record 140 having the same specification information (CPU name, CPU frequency and Memory capacity) (S183), col. 17, line 45 to col. 18, line 3);
	notifying information related to the extracted predetermined resource to a second information processing apparatus that belongs to a first group of the first information processing apparatus (i.e. extracts records 1340 having the same application ID and the same module ID as the noted record 1310 from the processing capacity management TL 134 ... the configuration change instruction part 124 searches the records 1370 extracted in S181 and the records 1430 extracted in S182 for combinations of a record 137 and a record 140 having the same specification information (CPU name, CPU frequency and Memory capacity) (S183), col. 17, line 45 to col. 18, line 3);
	periodically collecting, by a second information processing apparatus among the plurality of information processing apparatuses, resource amounts of the plurality of resources to be collected from information processing apparatuses belonging to a second group other than the first group, the second information processing apparatus belonging to the second group (i.e. the configuration change instruction part 124 specifies a record 1320 that has the same specification information as one of the records 1370 extracted in S181 and that has the application ID and the module ID in which "non-assigned" is registered, and sets the specified record 1320 as a record for additional assignment (S185), col. 18, lines 4-15);
	acquiring an resource amount of the predetermined resource of the information processing apparatuses belonging to the second group from the collected resource amounts at a predetermined timing (i.e. In S189, the configuration change instruction part 124 investigates whether there remains a record 1320 whose application ID and module ID register "non-assigned" in the resource management TL 132. If there remains such a record 1320, the flow returns to S185. If there does not remain such a record 1320, this flow is ended, col. 18, lines 43-48); and
	when the acquired resource amount satisfies a predefined resource amount, periodically notifying apparatus information related to the information processing apparatuses belonging to the second group and the resource amounts of the plurality of resources to be collected by the second information processing apparatus to the first information processing apparatus (i.e. if the variable S is larger than or equal to the given threshold (YES in S188), then it is judged that resources (server computers 3) have not been additionally assigned to the module PG having the module ID of the noted record 1310 to a degree that the resource deficiency can be settled, and the flow moves to S189, col. 18, lines 28-42).
	Kudo implicitly teach the term “period” as per minute (i.e. the number of requests/minute, col. 17, line 45 to col. 18, line 3; Processing capacity (NUMBER/MINUTE in Figs. 5, 13; Number of received request per minute, Number of processed requests per minute, Registration (every 5-minutes) in Fig. 4.
	Kudo does not specifically state this term.
	Johansson teaches this term (i.e. Notice that in the periods of lower usage, [0024]; the periodicity of the usage history statistics, [0052]).
	Johansson further teaches “resource amounts of the plurality of resources to be collected” as The selected amount of resources reserved is based on usage statistics for that time period, [0033].
It would have been obvious to one of ordinary skill of the art having the teaching of Kudo, Johansson before the effective filing date of the claimed invention to modify the system of Kudo to include the limitations as taught by Johansson. One of ordinary skill in the art would be motivated to make this combination in order to reserve resources intended for sessions e.g. one day ahead between e.g. 7-8 pm in view of Johansson ([0033]), as doing so would give the added benefit of reducing the average delay from request to reply for the client as taught by Johansson ([0034]).

As to claims 2, 7, Johansson teaches when the resource amount of the predetermined resource is not satisfied in the first group, searching the information processing apparatuses included in the second group, the information processing apparatuses being expected to satisfy the resource amount of the predetermined resource, for the predetermined resource, by using the first information processing apparatus (i.e. If there are no previous usage statistics available, either because a previously unused destination is beginning to be used or if the system is started without any usage history, algorithm 1 will not pre-allocate any resources and algorithm 2 will thus have to signal individually for each reservation request received, [0048]).
Claims 3, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US Pat No. 7,493,382, in view of Johansson et al. (US Pub No. 2006/0013229), as applied to claims above, and further in view of Gassoway et al. (US Pub No. 2007/0074198).
As to claims 3, 8, Johansson teaches the extracting includes:
	calculating, for each type of resource, an average number of search hops requested to search the information processing apparatus that satisfied the request resource amount by using a number of information processing apparatuses that do not satisfy the request resource amount (i.e. The statistics stored from previous usage may include the peak value, the average value, the variance etc. and it should be possible to configure algorithm 1 to pre-allocate resources, [0055]);
	acquiring, for each type of resource, request frequency of requests to the resource (i.e. The statistics stored from previous usage may include the peak value, the average value, the variance etc. and it should be possible to configure algorithm 1 to pre-allocate resources, [0055]);
	convoluting, for type of resource, calculated number of search hops and the acquired request frequency (i.e. The statistics stored from previous usage may include the peak value, the average value, the variance etc. and it should be possible to configure algorithm 1 to pre-allocate resources, [0055]); and
	extracting the predetermined resource based on values found as a result of convolution for each type of resource (i.e. Allocate reserved resources based on usage history statistics when available usage history statistics is applicable to said resource reservation request, [0057]).
	Kudo, Johansson do not seem to explicitly teach “the number of search hops”.
	Gassoway teaches “the number of search hops” (i.e. a closeness (i.e., ranking redistribution servers based on hop counts between the redistribution servers and particular client computers or subnets, [0005]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kudo, Johansson, Gassoway before the effective filing date of the claimed invention to modify the system of Kudo, Johansson to include the limitations as taught by Gassoway. One of ordinary skill in the art would be motivated to make this combination in order to determine a hop count between a client computer and a plurality of the redistribution servers on the list of available redistribution servers in view of Gassoway ([0006]), as doing so would give the added benefit of ranking redistribution servers based on hop counts between the redistribution servers and particular client computers or subnets as taught by Gassoway ([0005]).

As to claims 4, 9, Gassoway teaches the extracting includes selecting a predetermined number of resources from the plurality of resources in a descending order of the values found as the result of convolution (i.e. a closeness (i.e., ranking redistribution servers based on hop counts between the redistribution servers and particular client computers or subnets, [0005]).

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the prior art does not teach “periodically collecting .... resource amounts of the plurality of resources”, the examiner respectfully disagrees.
 Kudo teaches resource amounts of the plurality of resources limitation equates to selecting server computers 3 ... out of server computers 3 (i.e. FIG. 14 is a flowchart for explaining a variant of the process (corresponding to S162-S172 of FIG. 11) of selecting server computers 3 that are additionally assigned to a module PG having the module ID of a noted record 1310 out of server computers 3 whose processing capacities are unknown, in S15 (the configuration change process) of FIG. 7, col. 17, lines 39-44).
Periodically (by definition, means at set or scheduled times or occasionally) collection limitation equates to the number of request/minute; Processing capacity (NUMBER/MINUTE); Number of received request per minute, Number of processed requests per minute, Registration (every 5-minutes) (i.e. the number of requests/minute, col. 17, line 45 to col. 18, line 3; Processing capacity (NUMBER/MINUTE in Figs. 5, 13; Number of received request per minute, Number of processed requests per minute, Registration (every 5-minutes) in Fig. 4).
Kudo thus implicitly teach the term “period” as per minute, every 5 minutes. 
In addition, Johansson teaches this term (i.e. Notice that in the periods of lower usage, [0024]; the periodicity of the usage history statistics, [0052]).
	Resource amount (of the plurality of resources) limitation equates to The selected amount of resources reserved is based on usage statistics for that time period, Johansson, [0033].
	Kudo and Johansson teach features that are directed to analogous art and they are directed to the same field of endeavor as the claim invention, such as data collection and information processing. Therefore, it would have been obvious to a person of ordinary skill in the data processing before the effective filing date of the claimed invention to incorporate the Johansson teachings in the Kudo’s system because it would help improve reserve resources intended for sessions which would reduce the average delay from request to reply for the client, as taught by Johasson ([0033-0034]).
Therefore, the Kudo’s system cannot be distinguished from the claim invention since Kudo, as combined, teaches all such elements as detailed.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIRANDA LE/Primary Examiner, Art Unit 2153